Exhibit Form of Drilling and Operating Agreement This Agreement is entered into by and between ROCKIES REGION 2, a West Virginia limited partnership, hereinafter designated and referred to as the "Partnership," and Petroleum Development Corporation, hereinafter referred to and designated as "PDC." Whereas, the parties to this Agreement desire to enter into an agreement to explore and develop certain Prospects for the production of oil and gas as hereinafter provided, It is agreed as follows: ARTICLE I DEFINITIONS As used in this Agreement, the following words and terms shall be defined as follows: A.
